Citation Nr: 1822662	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-28 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for renal cell carcinoma, status post partial right nephrectomy, due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1967 to January 1970. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his August 2014 substantive appeal, the Veteran requested a hearing before the Board. In March 2017, the Veteran requested to withdraw his request for hearing. Thus, his hearing request is deemed withdrawn.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's renal cell carcinoma is etiologically related to his exposure to herbicide agents in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for renal cell carcinoma have been met. 38 U.S.C. §§ 1110, 1113, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). As this decision is completely favorable to the Veteran as to the issue being adjudicated, there is no reason to belabor the impact of the VA's duty to notify and assist on this matter. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent. A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii)(2016); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994). 

The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. The list of diseases afforded this presumption does not include renal cell carcinoma. Consequently, the herbicide agents exposure presumptive provisions of 38 U.S.C.
§ 1116 do not apply in this claim. 

Notwithstanding the provisions relating to presumptive service connection, a veteran may establish service connection for a disability with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

If evidence is determined competent, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board recognizes the Veteran has a current disability. He has been diagnosed with renal cell carcinoma and underwent a partial nephrectomy. VA has already recognized the Veteran served in the Republic of Vietnam during the time period of January 9, 1962 to May 7, 1975, and is thus presumed to be exposed to herbicide agents. See January 2012 rating decision. Therefore, the question addressed in this analysis is whether the evidence supports a nexus between the Veteran's renal cell carcinoma and his exposure to herbicide agents in Vietnam.

The Veteran contends his renal cell carcinoma is the result of his exposure to herbicide agents in Vietnam.

Although renal cell carcinoma is not a disease afforded a presumption of service connection under the provisions of 38 U.S.C. § 1116, the Veteran may establish service connection for a disability with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran's renal cell carcinoma is etiologically related to herbicide agent exposure in Vietnam.

In July 2011, the Veteran's treating urologist, who performed his partial nephrectomy, stated he believed the Veteran's renal cell carcinoma was very likely the result of herbicide agent exposure during his tour in Vietnam. 

In February 2012, the Veteran's treating urologist submitted an additional opinion stating that he believed the Veteran's herbicide agent exposure contributed to the development of his renal cell carcinoma because of his lack of family history or predisposition for the diagnosis. 

In August 2014, the Veteran submitted medical articles that cited to a study at the Veterans Affairs Medical Center (VAMC) in Shreveport, Louisiana, indicating there may be a connection between Vietnam herbicide agent exposure and subsequent development of renal cancer.

The Board gives great probative weight to the July 2011 and February 2012 opinion statements. The Board finds these statements credible because the examiner is a specialist and has a treatment relationship with the Veteran. Further, the examiner cited to the Veteran's lack of family history and predisposition for renal cell carcinoma. This opinion is supported by the medical articles submitted by the Veteran. There are no other competent opinions of record discussing the likelihood the Veteran's renal cell carcinoma is directly related to herbicide agent exposure.

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for renal cell carcinoma, as a result of exposure to herbicide agents. See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for renal cell carcinoma is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


